Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Terminal Disclaimer
1.	Terminal Disclaimer filed on 05/16/2022 has been accepted by the office.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Ma (US 8676498 B2) describes a navigation device, comprising: a monocular camera configured to capture image frames at discrete time intervals; an inertial measurement unit configured to measure angular rate and acceleration; and a processor coupled to the monocular camera and the inertial measurement unit, wherein the processor is configured to execute software, wherein the software comprises a feature extraction and data association functionality and a filter functionality that: tracks one or more features from a first image frame captured at a first location and from a second image frame captured at a second location; determines a physical displacement of the navigation device based on the measured angular rate and acceleration; determines a position correction based on the relative movement of the one or more features between the first image frame and the second image frame wherein the processor determines the position correction by calculating a set of 3D coordinates of the one or more features and stores the set of 3D coordinates in a landmark database, wherein the filter functionality comprises a hybrid extended Kalman filter having state vectors including position, velocity, and attitude, representations of tracked features in the landmark database, and a focal length f of the at least one monocular camera; and outputs navigation data based on the physical displacement and the position correction; and wherein feedback from the navigation data is used for tracking the one or more features. A camera aided inertial navigation system, comprising: at least one monocular camera that captures at least a first image frame; an inertial measurement unit integrated with the at least one monocular camera, wherein the inertial measurement unit takes inertial measurements; and a processor coupled to the at least one monocular camera and the inertial measurement unit, wherein the processor determines a position of at least one feature in the first image frame based on an output from processing the inertial measurements with a previous position of the at least one feature; wherein the processor determines a set of 3D coordinates of the at least one feature from a 2D image frame that captures the at least one feature and stores the set of 3D coordinates in a landmark database; and wherein the processor executes a hybrid extended Kalman filter having state vectors including position, velocity, and attitude, representations of tracked features in the landmark database, and a focal length f of the at least one monocular camera.

	Foxlin (US 7000469 B2) describes a system for tracking the motion of an object relative to a moving reference frame comprising: a first inertial sensor mounted on the tracked object; a second inertial sensor mounted on the moving reference frame; a third inertial sensor mounted on the moving reference frame and spaced apart from the second inertial sensor; an element coupled to said first and second and third inertial sensors and configured to determine a position of the object relative to the moving reference frame based on signals from the first and second and third inertial sensors; and a drift corrector for correcting inertial drift in the determined position of the object with respect to the moving reference frame, wherein the determination of the position of the object includes determination of at least one component of an angular acceleration of the moving reference frame and wherein the determination of the angular acceleration is made by combining linear acceleration data from the second and third inertial sensors. 

	Brunner (US 2015/0092048 A1) describes correcting drift in a tracking system of a mobile device can include one or more of the following features. The method can include obtaining absolute coordinates of the target, where correcting the pose is further based, at least in part, on the absolute coordinates of the target. The method can include processing the image of the target to determine that the target was captured in the image, where the processing includes comparing one or more keypoints of the image with one or more keypoints of each target in a plurality of known targets. The method can include receiving one or more wireless signals from one or more access points, determining a proximity of the one or more access points based on wireless signals, and determining the plurality of known targets, based on the determined proximity of the one or more access points. The tracking system can incorporate a Simultaneous Localization And Mapping (SLAM) system with the EKF. The pose determination can be based, at least in part, on measurements from one or more of an accelerometer or a gyroscope of the mobile device. The method can include determining a bias of one or more of the accelerometer or the gyroscope of the mobile device, based at least in part on the pose determination and the corrected pose. An example mobile device, according to the disclosure, can include a camera, a memory, and a processing unit. The processing unit is operatively coupled with the camera and the memory and configured to obtain location information regarding a target, obtain, an image of the target, the image captured by the camera of the mobile device, and estimate, from the image of the target, measurements relating to a pose of the mobile device based on the image and location information, where the pose comprises information indicative of a translation and orientation of the mobile device. The processing unit is further configured to correct a pose determination of the mobile device using an Extended Kalman Filter (EKF), based, at least in part, on the measurements relating to the pose of the mobile device. The example mobile device can include one or more of the following features. The processing unit can be configured to obtain absolute coordinates of the target and further configured to correct the pose is based, at least in part, on the absolute coordinates of the target. The processing unit can be configured to process the image of the target to determine that the target was captured in the image, where processing the image includes comparing one or more features of the image with one or more features of each target in a plurality of known targets. The mobile device may include a wireless communication interface configured to receive one or more wireless signals from one or more access points, and the processing unit can be further configured to determine a proximity of the one or more access points based on wireless signals, and determine the plurality of known targets, based on the determined proximity of the one or more access points. The processing unit can be configured to incorporate a Simultaneous Localization And Mapping (SLAM) system with the EKF. The mobile device can include one or more motion sensors, and the processing unit can be further configured to determine the pose determination based, at least in part, on one or more measurements received from the one or more motion sensors. The one or more motion sensors can include one or more of an accelerometer or a gyroscope. The processing unit can be configured to determine a bias of the one or more motion sensors, based at least in part on the pose determination and the corrected pose.

	POLLE (US 2017/0345166 A1) describes a method for estimating the motion of a carrier with respect to an environment in relation to which said carrier is moving, the carrier bearing on board at least one navigation sensor and at least one vision sensor producing images of the environment, said method comprising the steps of: identification, in images acquired by the vision sensor, of characteristic elements of the images representing characteristic elements of the environment,  calculation of at least one condensed measurement as a function of characteristic elements of at least two images acquired at different times, the at least one condensed measurement being representative of characteristics of the motion of the carrier during the acquisition of said at least two images, estimation of the motion of the carrier by an estimation filter, called “navigation filter”, as a function of navigation measurements performed by the navigation sensor and as a function of the at least one condensed measurement, in which the at least one condensed measurement is calculated as a function furthermore of an a priori estimation of the motion provided by the navigation filter. Thus, the method of estimation is based on the calculation of at least one condensed measurement, representative of the motion of the carrier, based on characteristic elements identified in the images, such that the quantity of information resulting from images, processed by the navigation filter, is greatly reduced as compared to the assemblage of the characteristic elements. To improve the robustness of the estimation, and in particular remove the ambiguities inherent to 2D vision, the calculation of the at least one condensed measurement furthermore takes into account an a priori estimation of the motion, which is advantageously estimated by the navigation filter as a function of the navigation measurements performed by the navigation sensor. Consequently, the at least one condensed measurement is calculated on the one hand as a function of the characteristic elements identified in the images and on the other hand as a function of the a priori estimation of the motion provided by the navigation filter.

	Kumar (US 9031809 B1) describes apparatus for providing three-dimensional navigation for a node comprising: an inertial measurement unit (IMU), coupled to the node, for providing gyroscope, acceleration and velocity information, collectively IMU information; a ranging unit, coupled to the node, for providing distance information relative to at least one reference node; at least one visual sensor, coupled to the node, for providing images of an environment surrounding the node wherein features are tracked in the images in adjacent frames and combined with the IMU information to produce relative pose measurements; a landmark matcher for generating an error state derived from comparing at least one image to a visual landmark within the environment; a preprocessor, coupled to the inertial measurement unit, the ranging unit, the at least one visual sensor and the landmark matcher for fusing the relative pose measurements, the error state from the landmark matcher, the distance information and the IMU information to generate an error state comprising local and global information; and an error-state predictive filter, coupled to the preprocessor, for processing the error state, which comprises local and global information to produce a continually updated three-dimensional pose of the node, wherein the error-state predictive filter localizes the node by estimating frame to frame information, estimating ranging information and estimating IMU information and integrating the estimates over time when the node fails to localize via the landmark matcher.

	Ramanandan (US 2013/0335562 A1) describes a mobile device tracks a relative pose between a camera and a target using Vision aided Inertial Navigation System (VINS), that includes a contribution from inertial sensor measurements and a contribution from vision based measurements. When the mobile device detects movement of the target, the contribution from the inertial sensor measurements to track the relative pose between the camera and the target is reduced or eliminated. Movement of the target may be detected by comparing vision only measurements from captured images and inertia based measurements to determine if a discrepancy exists indicating that the target has moved. Additionally or alternatively, movement of the target may be detected using projections of feature vectors extracted from captured images. In one implementation, a method includes tracking a relative pose between a camera and a target using a contribution from inertial sensor measurements and a contribution from vision based measurements; detecting movement of the target; and reducing the contribution from the inertial sensor measurements to track the relative pose between the camera and the target when movement of the target is detected. In one implementation, a mobile device includes a camera capable of capturing images of a target; inertial sensors; and a processor coupled to receive captured images of the target and coupled to receive signals from the inertial sensors, the processor configured produce vision based measurements using the captured images of the target and inertial sensor measurements using the signals from the inertial sensors, the processor being configured to track a relative pose between the camera and the target using a contribution from the inertial sensor measurements and a contribution from the vision based measurements, the processor being further configured to detect movement of the target and to reduce the contribution from the inertial sensor measurements to track the relative pose between the camera and the target when movement of the target is detected.
	Allowable Subject Matter
3.	Claims 16-30 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 16 and 28 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 16:
The primary reason for the allowance of claim 16 is the inclusion of a real-time vision aided inertial navigation system, comprising: observations of the specific feature based upon the received image and the plurality of additional images in which the specific feature is visible; generating an updated state vector for the Extended Kalman Filter based upon the computed estimation error; generating navigation information for the real-time inertial navigation system based upon the updated state vector for the Extended Kalman Filter; and providing an output via the visible display, where the output is determined based upon the navigation information. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Claims 17-27 are allowed due to their dependency on claim 16.

Regarding claim 28:
The primary reason for the allowance of claim 28 is the inclusion of a real-time vision aided inertial navigation system, comprising: generating an updated state vector for the Extended Kalman Filter based upon a residual, where the residual is computed by: computing a first Jacobian of the observations of the specific feature with respect to the estimated position of the specific feature; computing a second Jacobian of the observations of the specific feature with respect to a subsequent state vector for the Extended Kalman Filter; performing a projection of the second Jacobian, where the projection utilizes a basis determined using the first Jacobian; and determining the residual using the projection of the second Jacobian and an estimate of error for the set of camera pose estimates; generating navigation information for the real-time inertial navigation system based upon the updated state vector for the Extended Kalman Filter; and providing an output via the visible display, where the output is determined based upon the navigation information. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 29-30 are allowed due to their dependency on claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
May 23, 2022